



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Walker v. British Columbia (Securities Commission),









2011 BCCA 1




Date: 20110106

Dockets:
CA038350 & CA038549

COURT OF APPEAL
IN THE MATTER OF THE
SECURITIES ACT

R.S.B.C.
1996, c. 418

Docket:  CA038350

Between:

Andrew Gordon
Walker

Appellant

And

British
Columbia (Securities Commission)

Respondent

Docket: 
CA038549

Between:

Giuliano
Tamburrino

Appellant

And

British Columbia (Securities
Commission)

Respondent






Before:



The Honourable Madam Justice Bennett





(In Chambers)




On appeal from:  B.C.
Securities Commission, July 12, 2010
(Andrew Gordon Walker, Dale Michael Paulson and Giuliano Angelo Tamburrino)




Counsel for the Appellant, Walker:



Counsel for the Appellant, Tamburrino



L.J. Alexander



R.N. Pelletier





Counsel for the Respondent:



S.K. Boyle

K. Oldfield





Place and Date of Hearing:



Vancouver, British
  Columbia

December 10, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia

January 6, 2011








Reasons for Judgment of the
Honourable

Madam Justice Bennett:

I.   NATURE OF THE
APPLICATION

[1]

Mr. Walker and Mr. Tamburrino seek leave to appeal the orders of the
British Columbia Securities Commission (the Commission) pronounced 12 July
2010

and 7 October 2010
.

II.   BACKGROUND

The allegations

[2]

PanTerra Resource Corp. (PanTerra) is an Alberta corporation listed on
the TSX Venture Exchange.  In the hearing below, the Commission alleged that
Andrew Walker, Dale Paulson, and Giuliano Tamburrino (collectively, PanTerras
operating mind and management) contravened the
Securities Act
, R.S.B.C.
1996, c. 418 (the 
Act
) by:

(a)   perpetrating a fraud against PanTerra
by using over $86,000 of PanTerras funds to purchase PanTerra common shares
for their own account (the $86,000 Transaction);

(b)   perpetrating a fraud against PanTerra
by issuing 200,000 common shares in payment of a $50,000 finders fee to a
person that had no involvement in the related transaction and by causing that
person to transfer the shares to an individual to sell the shares and
distribute the proceeds to Mr. Tamburrino, Mr. Walker, and Mr. Paulson (the
Finders Fee Share Transactions); and

(c)   filing false and misleading
information with the Commission by filing documents stating that the
approximately $136,000 described in paragraphs (a) and (b) were spent on an oil
and gas property.

The

liability portion of the hearing was heard on 12
July 2010
.
The Commissions findings are summarized below.

The
$86,000 Transaction

[3]

The Commission rejected the respondents arguments that this transaction
did not constitute a fraud for the purposes of s. 57 of the
Act
as it
did not (directly) involve the acquisition or trading of securities.  The
Commission held that s. 57 was drafted just to avoid such a narrow
interpretation, and held that the transaction was part of a larger single
transaction that constituted a fraud.

[4]

The Commission went on to find that the evidence before them established
clear and convincing proof of the elements of fraud, including the mental
element in connection with the $86,000 Transaction.  The Commission found
that:

·

The respondents took $86,000 from PanTerra to purchase shares for
their own account and that this was
not
a loan;

·

The respondents all agreed to do this, despite the fact that they
had no legal entitlement to the money;

·

Despite their assertions that they regarded the transaction as a
loan, the respondents did not document it as such and falsely accounted for the
transaction in financial statements;

·

Mr. Tamburrino and Mr. Walker misled PanTerras management about
the nature of the transaction;

·

The respondents all must have known from their business and
professional experience that it was wrong to take funds from PanTerra to buy
shares for their own account, and must have known that it was wrong to fail to
protect PanTerras interests by documenting the transaction accordingly;

·

The respondents must have known their conduct would put
PanTerras pecuniary interest at risk; and

·

PanTerra suffered actual deprivation as a result of their
conduct.

Finders Fee Share
Transactions

[5]

The Commission held that in their opinion, the evidence established
clear and convincing proof of the elements of fraud, including the mental
element in connection with the Finders Fee Share Transactions.  The
Commission found that:

·

Mr. Tamburrino wrongfully caused PanTerra to issue the finders
fee shares, and knew that he knew that he was not entitled to a finders fee
when he caused PanTerra to issue them;

·

The respondents all knew the shares were wrongfully issued by the
time they decided to sell them and split the proceeds, and knew that it was
wrong to do so instead of returning the wrongfully-issued shares to PanTerra
for cancellation; and the respondents had subjective knowledge that they were
committing a prohibited act, and the act resulted not only in PanTerras
pecuniary interests being put at risk, but its actual deprivation.

Filing
of False and Misleading Information

·

The Commission found that PanTerras 2005 first and second
quarter financial statements filed with the Commission were false and
misleading as the information they contained regarding the $86,000 Transaction was
not accurate.  Specifically, the Commission found that Mr. Paulson and Mr.
Tamburrino knew that the statements were false and misleading;

·

Mr. Walker failed to exercise reasonable diligence in making
inquiries with respect to the statements as he knew there was a high risk they
were inaccurate; and

·

All of the respondents signed the financial statements, or
certified their accuracy, or both.

[6]

The sanctions portion of the hearing was heard on 7 October 2010
.
With
respect to Mr. Walker, the Commission ordered amongst other things that he be
prohibited from participating in the market for 10 years, and levied an
administrative penalty of $60,000 against him.

[7]

As against Mr. Tamburrino, the Commission ordered amongst other things

that he be permanently prohibited from being an officer or director of an
issuer and from acting in a management or consultative capacity in connection
with activities in the securities market.  The Commission also levied a
$180,000 administrative penalty against him.

III.  ISSUES

[8]

The parties put forward similar, but slightly different grounds of
appeal.  The grounds advanced by Walker are as follows:

i)  Whether the advance of money from PanTerra to
Walker and the subsequent return of that money less than a year later, upon
demand by the company, constitutes fraud and contravention of Section 57 of the
Act
merely by reason of the fact that the advance of the monies were
followed by the acquisition of a security, which acquisition, in all respects
was lawful, regular, permitted and properly documented.  Mr. Walker admits that
his conduct amounted to fraud, but takes issue whether it is conduct which
falls within the scope of s. 57 of the
Act
;

ii)  Whether the processing of the transfer of
shares by Walker, instead of taking some steps to return those shares,
constitutes fraud in contravention of s. 57 of the
Act.
This is a
related ground to the first ground above;

iii)  Whether the signing of an interim financial
statement, based on a failure to exercise reasonable diligence constitutes
authorizing or acquiescing in the companys filing of false and misleading
financial statements contrary to s. 168.2 of the
Act
; and

iv)  Whether the penalty imposed was reasonable.

[9]

Mr. Tamburrino advances the following grounds:

i)  Whether the advance of money from PanTerra to
Walker and the subsequent return of that money less than a year later
constitutes fraud and contravention of Section 57 of the
Act
merely by
reason of the fact that the advance of the monies were followed by the
acquisition of a security, which acquisition, in all respects was lawful,
regular, permitted and properly documents.  This ground is similarly, but not
identically worded to the ground raised by Mr. Walker.  Mr. Tamburrino does
take issue with the findings of fact in relation to whether the acts constitute
fraud generally and the factual finding by the Commission that this transaction
was a loan.

ii)  Whether the issuance of the finders fee
shares constitutes fraud in contravention of s. 57 of the
Act
;

iii)  Whether the sale of the 200,000 finders fee
shares for the purpose of keeping the proceeds constitutes a fraud in
contravention of s. 57 of the
Act.
As can be seen, the first three
grounds are related;

iv)  Whether the penalty imposed was reasonable.

IV.   LEGAL TESTS

[10]

Appeals from the Securities Commission are brought under s. 167(1) of
the
Act
.

[11]

The test for granting leave to appeal from a statutory tribunal is
referred to as the
Queens Plate
test (see
Queens Plate Development v.
British Columbia (Assessor of Area No. 9 - Vancouver)
(1987), 16 B.C.L.R.
(2d) 104 (C.A.)).  The test was stated in
Ashton Mining of Canada Inc. v.
Stornoway Diamond Corporation
, 2006 BCCA 406 at para. 2 (Low J.A. in
Chambers) as follows:

... it seems a justice may have regard for one or more of the
matters listed below:

(a)        whether the proposed appeal raises a question of
general importance as to the extent of jurisdiction of the tribunal appealed
from ... ;

(b)         whether the appeal is limited to questions of law
involving:

(i) the application of statutory
provisions ... ;

(ii) a statutory interpretation
that was particularly important to the litigant ... ; or

(iii) interpretation of standard
wording which appears in many statutes ... ;

(c)        whether there was a marked difference of opinion
in the decisions below and sufficient merit in the issue put forward ... ;

(d)        whether there is some prospect of the appeal
succeeding on its merits ... ; although there is no need for a justice before
whom leave is argued to be convinced of the merits of the appeal, as long as
there are substantial questions to be argued;

(e)        whether there is any clear benefit to be derived
from the appeal ... ; and

(f)         whether the issue on appeal has been considered
by a number of appellate bodies....

[Case citations omitted.]

The test was affirmed by a division of this Court in
McEwan
v. British Columbia (Securities Commission)
, 2007 BCCA 324.

[12]

When considering the merit of a proposed appeal from a decision of the
British Columbia Securities Commission, the standard of review is the standard
of reasonableness (
British Columbia (Securities Commission) v. TSX Venture
Exchange
, 2007 BCCA 555 at para.12 (Saunders J.A. in Chambers)).

V.   POSITIONS OF THE
PARTIES

a.   Mr. Walker

[13]

A summary of Mr. Walkers arguments is set out below.

(1)      Mr. Walker argues that
even if the $86,000 Transaction was improper, the Commission had no
jurisdiction to address the impropriety.  He submits that the $86,000
Transaction did not fall within the scope of s. 57 of the
Act
as it was
not a transaction relating to a trade in or acquisition of a security;
rather, it was a transaction involving the advance of money by a company to its
directors.  He submits that the Commission has no jurisdiction to enforce
corporate legal responsibilities.  Mr. Walker submits that this is a question
of law of interest to the securities community and to himself personally, as he
faces significant penalties.

(2)       With respect to the
processing of the finders fee shares, Mr. Walker argues that the Commission
erred in finding that a person who merely performs legal/administrative work
in the transfer of shares fraudulently obtained by others is guilty of fraud
under s. 57 of the
Act
.  He submits that the words engage in or
participate in a transaction do not include processing a transfer of
shares.  He states that this is a point of law of significance to him
personally as well as others practicing in the securities area.

(3)      Mr. Walker argues that the
Commission erred in finding that the mere signing of a financial statement,
with no active intention to make a false or misleading statement, is sufficient
to ground a finding of liability for false filing under s. 168.2 of the
Act.
He states that this is also a significant point of law.

(4)   Mr. Walker submits that the
Commission erred in failing to take into account an earlier decision of the Law
Society requiring Mr. Walker to cease practicing law, and in refusing to
consider trading bans already in place since 2006.  Mr. Walker also argues that
the sanctions imposed on him by the Commission were punitive.

b.   Mr. Tamburrino

[14]

Mr. Tamburrino  joins Mr. Walker with respect to points 1 and 4 above.

[15]

Mr. Tamburrino submits that the Commission erred in finding that s. 57
of the
Act
applied in respect of the impugned issuance of the finders
fee shares to Vistanova.  He submits that the Commission erred in finding that
the issuance of the finders fees constituted a fraud in contravention of s. 57
of the
Act
.  He also submits that the Commission erred in concluding
that the issuance of the finders fee shares for the purpose of keeping the
proceeds constituted a fraud in contravention of s. 57 of the
Act
.

[16]

A further ground in relation to interim financial statements was
abandoned.

[17]

Mr. Tamburrino also submits that, regardless of the legal interpretation
of s. 57, there was in fact no evidence that he committed fraud.  He
submits that there was no finding that he had a dishonest intent.  He submits
that the Commission erred in finding that the transaction referred to in ground
one was not a loan.

c.   The Commission

[18]

The Commission argues that the application does not meet the criteria
for granting leave to appeal.  It submits that Mr. Walker and Mr. Tamburrino
are attempting to cast their grounds of appeal as errors of law, when in
reality they seek to overturn findings of fact.

[19]

With respect to the applicants argument that the Commission erred in
interpreting s. 57, the Commission submits that the Commission found as fact
that the $86,000 Transaction was part of a single larger fraudulent
transaction.  During the hearing, the Commission considered the narrow
interpretation of s. 57 proposed by the applicants, and rejected it for
rational reasons.  There is no basis upon which the Commissions conclusion
should be disturbed.

[20]

With respect to Mr. Walkers argument that the words engage in or
participate in a transaction do not include processing a transfer of shares,
the Commission argues that this submission fails to address the Commissions
finding of fact that Mr. Walker still chose to play an active role after
learning that he and his fellow directors were not entitled to shares.  The
Commission says this finding was a reasonable conclusion to draw from the
facts.

[21]

With respect to Mr. Walkers argument that the Commission erred in
finding that the mere signing of a financial statement is sufficient to ground
a finding of liability for false filing, the Commission submits that this
submission fails to address that the Commission found as a fact that Mr. Walker
knew the financial statements were inaccurate at the time he signed them. 
Therefore, it was reasonable for the Commission to hold that Mr. Walker
contravened s. 168.1(1)(b).  The Commission further submits that intent is not
a required element of proof for a contravention of s. 168.1.

[22]

The Commission submits that Mr. Tamburrinos arguments with respect to
the finders fee and the issuance of shares would result in too narrow an
interpretation of the legislation and would result in an unreasonable finding.

[23]

The Commission submits that there was ample evidence supporting the
finding that the money the applicants took from the company was not a loan and
that they had a dishonest intent for the purpose of the definition of fraud.

[24]

Finally, the Commission submits that the sanctions imposed were
reasonable given the facts found at the hearing.  The sanctions imposed on Mr.
Walker were based on his contraventions of his professional obligations, and
not the risks he presents to capital markets.

[25]

With respect to Mr. Tamburrino, the Commission says that the sanctions
were reasonable given that the Commissions jurisdiction is protective and not
punitive.  It submits that the sanctions imposed were necessary to protect the
capital markets of British Columbia from Mr. Tamburrino given his conduct and
prior regulatory disciplinary history.

VI.   DECISION

[26]

Applying the
Queens Plate
test, I have concluded that it is
appropriate to grant leave to appeal in this case on the legal points raised by
the applicants.  Mr. Walker has leave to appeal all of the grounds he raises
and the sanctions imposed upon him.

[27]

Mr. Tamburrino has leave to appeal the legal points he raises as noted
above.  However, in my respectful view, the reasons of the Commission support
the finding of fact that Mr. Tamburrinos conduct amounted to fraud as well as
the conclusion that the transaction referred to in ground one of the issues was
not a loan.  The live issue is whether the conduct also falls within s. 57 of
the
Act
as it was then worded.  The
Act
has since been amended.

[28]

Leave to appeal is granted to Mr. Walker.  Leave to appeal is granted to
Mr. Tamburrino, save and except the factual issues he raised with respect to
whether the evidence supports a finding that he had a dishonest intent and the
finding that the monies taken from the company were not a loan.

The Honourable Madam Justice Bennett


